DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1)	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

2)	This communication is in response to Applicant’s amended claims and remarks filed 30 September 2021.

3)	In response to Applicant’s Remarks filed 30 September 2021, an Examiner requested interview was conducted on 26 October 2021.  During this discussion the Applicant provided the Examiner with additional clarity on the mapping of the amended claims.  The amendments dated 30 September 2021 result in the following claim status:

			Claims previously presented: 2-3, 9, 11, 13, 15-16 and 18-19
Claims canceled:  5, 6 and 17
Claims amended:  1, 4, 7-8, 10, 12, 14 and 20
Claims newly added:  21 and 22
Claims 1-4, 7-16 and 18-22 are allowed.

Claim Rejections - 35 USC § 103
4)	The Applicant’s Remarks dated 30 September 2021 made reference to “the allowable subject matter from claims 6 or 17 have been included in claims 1, 8, and 14. For at least this reason, Applicant respectfully requests that the rejections of claims 1, 8, 
This argument in concert with the Applicant’s explanation of the amended claims during the Examiner’s requested interview is persuasive.  Accordingly, the previous rejection under 35 U.S.C. 103 is withdrawn.  

Allowable Subject Matter
5)	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, in the Non-Final Office Action dated 09 July 2021, U.S. PG Publication No. 20130051632 A1 from Tsai et al., (hereinafter referred to as Tsai), in view of U.S. PG Pub No. 20080059805 A1 from Yoshioka et al., (hereinafter referred to as Yoshioka) teaches; 

A method comprising:
 
obtaining, by at least one computing device, a plurality of data elements corresponding to a plurality of biometric characteristics of a user;

receiving, by the at least one computing device, a user-defined sequence of individual ones of the plurality of data elements for a registered biometric identifier;

generating, by the at least one computing device, the registered biometric identifier based on the user-defined sequence; 

linking, by the at least one computing device, the registered biometric identifier to a transaction account associated with the user;

	However, the prior art of record fails to teach;

receiving, by the at least one computing device, a transaction request comprising the transaction account and a transaction request biometric identifier; 

determining, by the at least one computing device, a speed associated with a user entering the transaction request biometric identifier;

authorizing the transaction request based at least in part on the speed being within a predefined threshold and based at least in part on the transaction request biometric identifier matching the registered biometric identifier stored in a database;

These features are found in independent claims 1, 8 and 14.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691